REASONS FOR ALLOWANCE



1.	Claims 1-22 and 24-28 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to Claim 1, Kim, Yu and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as specific details of forming a first and second portion and how they overlap the partition as well as overlapping an opening, as well as different heights (upper surface being lower). 
With respect to Claims 9 and 21, the claim limitations recite particulars of the first and second sensing lines, notably first, second and third portions of the lines, being varied in distance values.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621